DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 03/17/2021.  These drawings are acceptable.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words and contains more than one paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, the phrase "may be" (in 3 places; line 26, third line from the last line in claim 1; and second line from the last line in claim 2) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purpose of examination, the examiner has interpreted it to mean “the limitation(s) following the phrase are part of the claimed invention.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 2016/0164305) and further in view of Muellner (US 7,891,104).
Regarding claim 1, Maurer discloses a device, for controlling operation of an inductively operated chuck, the device comprising: - an inductively operated chuck 2, 5,10 for centering a workpiece to be machined in space using at least one movable clamping jaw (Fig. 1, Paragraph 95, lines 15-20); 
-  at least one electric motor 16 drivingly connected to the at least one moveable clamping jaw (via gears means 17-19, 24, and a cylinder 11, Figs. 7-8, Paragraph 95), the at least one electric motor (Fig. 5C, 8) being mounted to the chuck, and  the at least one movable clamping jaw being configured to be selectively moved, or fixed against moving, by the at least one electric motor(via the gears means and the cylinder); 
- a first inductive transmission device 7 mounted to the chuck, 
- a frame 4 spatially separated from the chuck; 
- a second inductive transmission device 6 mounted to the frame, such that the second inductive transmission device is disposed in alignment with the first inductive transmission device of the chuck, and such that the second inductive transmission device is separated from the first inductive transmission device by a gap of air, such that measurement signals and/or electric power are inductively transmitted between the first transmission device and the second transmission device (Paragraph 74);
- an external control device 3 by means of which command and monitoring data required for the operation and setting of the position of the at least one clamping jaw, and for the operation and locking of the electric motors can be entered and/or read (Para. 80, last 9 lines);
- a plurality of measuring sensors 39, 40, 41 are assigned to at least one of the at least one moveable clamping jaw, the at least one electric motor, and the chuck, and 
 - wherein the one or more signals generated by the plurality of measuring sensors are inductively transmitted from the first inductive transmission device to the second inductive transmission device. (Paragraphs 74, 80, 85, 93-96, Figs. 1-4, 5c-8) 
Maurer does not disclose the followings:
- “at least one programmable interface, is electrically connected to the second inductive transmission device and the control device, with the at least one programmable interface being disposed between the second inductive transmission device and the control device”; 
- “wherein the at least one programmable interface comprises one or more command and control programs by means of which the operation of the at least one electric motor and/or chuck can be set or selected by the control device”;
 - “and the one or more signals generated by the plurality of measuring sensors are transmitted from second inductive transmission device to the at least one programmable interface”; and
- ”wherein the at least one programmable interface is configured to compare the data contained in the one or more signals generated by the plurality of measuring sensors to predetermined data stored in the one or more command and control programs, whereby to generate data records which are (as stated in the 112 (b) section 
Muellner discloses, a stationary sensor device 30a having an engagement sensor 31a for detection of engagement or the presence of a gap 28 at a side 27 of a clamped objected at one or more clamping faces 25 of a spindle 15 of a clamping device 13 of a machine tool 10. The sensor device has an inductive engagement sensor 31a (claim 3). An evaluating means 32 (interface) detects, on the basis of the engagement measure values or data from the engagement sensor 31a, sends engagement signal 40 to a controller 38 of the machine tool. The evaluating means includes an evaluating program module 35. (col. 5 lines 7-67, Figs. 1-2b). 
In addition, Muellner teaches the engagement sensor 31a produces engagement measurement values 56 which are compared with another measurement data 62 (it is obvious data 56, which the data without the gap, are pre-measured, pre-recorded and predetermined). The evaluating program module 35 may for example be designed to form the difference between the engagement measured values or data 56 and 62 for the formation of engagement signal 40 which were sent to the controller 38. (see col. 6 lines 53-col. 7, line 60; Figs. 3-4)
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling device of Maurer to include “one programmable interface, which is electrically connected to the second inductive transmission device and the control device, is provided between the second inductive transmission device and the control device “ as taught by Muellner to provide 
Maurer in view of Muellner as described above also teaches: - “wherein the at least one programmable interface comprises one or more command and control programs by means of which the operation of the at least one electric motor and/or chuck can be set or selected by the control device”;
 - “and the one or more signals generated by the plurality of measuring sensors are transmitted from second inductive transmission device to the at least one programmable interface”; and
- ”wherein the at least one programmable interface is configured to compare the data contained in the one or more signals generated by the plurality of measuring sensors to predetermined data stored in the one or more command and control programs, whereby to generate data records which are evaluated by the at least one programmable interface and forwarded to the control device.”
Regarding claim 5, Maurer in view of Muellner, as set forth in claim 1 above, also teaches predetermined data relates to a movement and position of the at least one clamping jaw, an operating state of the at least one electric motor and/or a clamping force applied by the clamping jaws, wherein the predetermined data are stored in the at least one programmable interface, and further wherein the predetermined data are compared with the data contained in the one or more signals generated by the plurality of measuring sensors, whereby to generate the data records.


Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2-4, they are previously rejected under Maurer, Muellner, and further in view of Stegmaier et al. (US 9,405,278). However, after reconsideration, the examiner found it is not obvious to modify the one programmable interface (that was taught by Muellner) to be two programmable interfaces to independently compare the data contained in the one or more signals generated by the plurality of measuring sensors to the predetermined data stored in the programmable interface in view of Stegmaier. 
Response to Arguments
Regarding claims 1 and 5, Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. Applicant argues Muellner does not disclose “any predetermined data stored in the evaluating program 35” and “the Muellner data is never compared against predetermined data to generate data records which may be evaluated and forwarded to a control device.” (p. 12 second paragraph). However, Muellner discloses engagement sensor 31a is used to measure engagement values or data 56 and 62, which is used to measure a width or the presence of a gap 28 between the face 27 of the clamped object 14 and a respective claiming face 25 at a terminal side 24 of a spindle 15 (Figs. 1, 3-4, col. 5 lines 35-52, col. 6 line 53 – col. 7 line 60). It is obvious the measured data 56 (with no gap) is premeasured and prerecord to the evaluating program for comparison for actual conditiion. Therefore, Muellner 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHWEN-WEI SU/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722